Decree reversed on the law, without costs, on the ground that no sufficient reason appears indicating that the mother is unfit to be appointed the guardian of the person of her child, and on the authority of section 81 of the Domestic Relations Law  (People ex rel. DeLancy v. Mount St. Joseph’s Academy, 198 App. Div. 75); motion for reargument denied (Id. 280; affd., 234 N. Y. 565; People ex rel. Beaudoin v. Beaudoin, 126 App. Div. 505; affd., 193 N. Y. 611); and the matter is remitted to the Surrogate’s Court of Chenango county with directions to enter a decree appointing Margaret Redfield guardian of the person of said infant. Cochrane, P. J., Van Kirk, Hinman, Davis and Whitmyer, JJ., concur.